*222OPINION OF THE COURT
Pine, J.P.
In each of these four appeals, petitioner appeals from an order of Family Court, Erie County, denying her objections to four orders of a Hearing Examiner. Appeal Nos. 1 through 3 concern three of the Hearing Examiner’s orders denying petitioner’s motions to enforce four judgments, three for arrears in child support and maintenance and one for costs that had previously been awarded by this Court (Matter of Smith v Smith [appeal No. 3], 191 AD2d 1010). By her motions, petitioner sought an income deduction order for each judgment. Appeal No. 4 concerns a fourth order of the Hearing Examiner dismissing the petition in which petitioner sought arrears in maintenance, child support and educational expenses for the parties’ child as ordered in the divorce decree and not covered by the aforementioned judgments.
Respondent took the position that all judgments had been paid in full and that he owed no arrears with respect to the divorce decree. In denying petitioner’s motions and in dismissing the petition, the Hearing Examiner stated that petitioner’s ledgers were “virtually incomprehensible” and that petitioner had impermissibly compounded interest. The Hearing Examiner concluded that she could not compute “with any degree of certainty” what was “truly owed under these judgments.”
Upon our review of the record, we conclude that the records of respondent’s payments submitted by the parties are nearly identical, with only a few exceptions in which cancelled checks support respondent’s position that certain payments were made as well as the amounts of payments that were made. We have applied the payments to the judgments first. Because the judgments are subject to simple interest of 9% per annum, we are able to calculate the amounts due on the combined judgments from their respective dates of entry. Despite conflicting proof with respect to the purpose and application of some payments, we conclude that mathematically the result is the same whether all payments are first credited against the combined judgments at issue in appeal Nos. 1 through 3 or to the arrears not reduced to judgment.
The first three judgments, entered March 29, 1993, totaled $8,258.72. Respondent had made no payments on those judgments by the time the fourth judgment was entered on July 22, 1993, bringing the total amount of the judgments to $17,255.98. On August 7, 1993, when the first payment was made on the combined judgments, respondent owed interest of *223$234.60 on $8,258.72 from March 30, 1993 to July 22, 1993, and $68 in interest on all four judgments from July 23, 1993 to August 7, 1993, for a total of $17,255.98 in principal and $302.60 in interest, or $17,558.58. For the sake of clarity, we have provided a table showing the date, source and amount of payments made and a separate table showing the interest calculations based on those payments.
[[Image here]]
*224[[Image here]]
Wage deduction payments were made every two weeks in the amount of $700 from January 21, 2000 through June 14, 2000, at which time the amount was reduced to $350 by the *225Hearing Examiner. The wage deduction order was terminated by order of the Hearing Examiner entered January 29, 2001.
Application. Of Payments
[[Image here]]
*226[[Image here]]
*227[[Image here]]
*228[[Image here]]
*229[[Image here]]
Thus, with respect to appeal Nos. 1 through 3, respondent has satisfied all four judgments and in fact has overpaid those *230judgments by $1,123.20. Respondent is not entitled to those overpayments, however, because the arrears due in appeal No. 4 exceed the amount of those overpayments.
As previously noted herein, appeal No. 4 is from an order denying petitioner’s objections to the Hearing Examiner’s order with respect to a petition seeking arrears in maintenance, child support and educational expenses after May 31, 1991, as ordered in the divorce decree and not covered by the aforementioned judgments. Petitioner was entitled to $100 for 104 weeks from November 21, 1989, and arrears for 79 of those weeks were covered by the underlying judgment sought to be enforced in appeal No. 2. Thus, payments were due for 25 more weeks, commencing June 1, 1991, and ending November 21, 1991. Because all payments have been credited against the judgments, interest on the unpaid maintenance accrued from the date the last payment was due (see Pintus v Pintus, 104 AD2d 866). Simple interest at 9% exceeds credit due respondent on the judgments. Accordingly, that part of the order in appeal No. 4 denying petitioner’s objections to the Hearing Examiner’s order dismissing the petition with respect to maintenance should be modified by granting petitioner’s objections in part and ordering that, judgment be entered in favor of petitioner in the amount of $2,500 with interest from November 21, 1991, with a credit of $1,123.20 applied to accrued interest.
With respect to child support, the parties’ son reached the age of 21 on May 9, 1993. Child support owed between the date of the divorce decree and May 31, 1991 was covered by the underlying judgment sought to be enforced in appeal No. 3. The record contains an order of a Hearing Examiner dated March 23, 1992, that required respondent to pay child support directly to the child. That part of the order was not reversed or modified by this Court in Smith ([appeal No. 1] 191 AD2d 1007). It is undisputed that both parties paid for many expenses of their child, but we agree with the Hearing Examiner that it is impossible to determine from the evidence presented what, if anything, is owed to petitioner for child support or educational expenses. Accordingly, that part of the order in appeal No. 4 denying petitioner’s objections to the Hearing Examiner’s order dismissing the petition with respect to child support and educational expenses should be affirmed.
Wisner, Hurlbutt, Scudder and Burns, JJ., concur.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed, without costs.